Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-4, 6-12, 16-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 September 2017 and the requirement was deemed proper and made FINAL in the Non-Final Rejection dated 27 December 2017.

Claim Objections
Claim 27 is objected to because of the following informalities:  “the lower portion of said rear wall and said side walls are” should be corrected to “the lower portions of said rear wall and said side walls are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claims 25 and 27 of “said container closure, not including the container” fail to comply with the written description requirement.  Nowhere in the original disclosure is there support for this negative limitation.  The figures cannot be relied upon for original disclosure of a negative limitation as the mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).
The limitation of claim 27 of “the closure part further comprising an actuating section” fails to comply with the written description requirement.  From the original disclosure the “actuating section may be in the form of an actuating button” and “the child safety device 7 can be unlocked by simultaneously applying pressure to both actuating sections 8 until the projections 20 move inwardly to such an extent that the interlocking action is cancelled”.  As claim 27 also requires “said lid having a second pair of clamping elements” and that “said second pair of clamping elements are inwardly actuatable to unlock and open said lid” it is clear that in this embodiment that actuating sections must associated with the second pair of clamping elements of the lid and not the closure part.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 and its dependents are indefinite because it is not clear whether claim 25 is drawn to the sub-combination of a container closure only, for use with some container, or whether the claim is drawn to the combination of a container closure and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 25 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 6-7, requiring that the partition wall separates said chamber from the container when said closure part is connected to the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 25 is required.
Claim 25 and its dependents are indefinite because it is not clear whether claim 25 is drawn to the sub-combination of a container closure only, for use with some container, or whether the claim is drawn to the combination of a container closure and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 25 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 20-22, requiring that said limiting element extends upwardly at an angle away from where the container is, when attached to the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 25 is required.
Claim 27 and its dependents are indefinite because it is not clear whether claim 27 is drawn to the sub-combination of a container closure only, for use with some container having a storage space, or whether the claim is drawn to the combination of a container closure and a container having a storage space.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on line 6, requiring that said partition wall separates said chamber from the storage space).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container having a storage space is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container having a storage space are considered to be merely functional.  On the other hand, clarification of the scope of claim 27 is required.
The limitation of claim 27 that “the actuating section is accessible via said opening” is led to be indefinite.  From lines 27-28 “each of said first pair of clamping elements defines an opening”.  It is unclear which opening is being referred to by “the opening”.  Examiner suggests amending to “the actuating section is accessible via one of the openings defined by the first pair of clamping elements”.
Claim 27 is led to be indefinite as it is unclear if “an actuating section” of line 31 is  newly recited structure or refers to “an actuating section” of lines 24-25.  In light of the original disclosure it appears that the actuating section is associated with the second pair of clamping elements of the lid and the claim will be interpreted as such.  Further clarification and correction is required.
Claim 27 is led to be indefinite as it is unclear which actuating section is being referred to by “the actuating section” of lines 32-33.  The claim will be interpreted as if it referred to the first instance of “an actuating section”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wachsberg (US 20080110849) further in view of Bateman (US 3774794) and Intini (US 20150283028).
Claim 27:  Wachsberg discloses a cap 40 (container closure) for some container having some storage space for accommodating goods to be packaged, said cap 40 (container closure), not including the container, comprising: a closure part adapted to be associated with some container, wherein said closure part includes a section configured to be situated adjacent to some container when the cap 40 (container closure) is connected to that container, said section comprising a chamber at least partially separated from a discharge chute by a partition wall, wherein said partition wall at least partially separates said chamber from the storage space, said chamber having a rear wall and side walls, said rear wall and said side walls having an upper portion and a lower portion, wherein the lower portion of said rear wall and said side walls are connected to said partition wall, said discharge chute including a discharge opening for the goods to be packaged; a lid 48 connected to said section by a hinge 50, wherein said hinge 50 connects to the lid 48 on the upper portion of said rear wall, wherein when in a closed position said lid 48 is in contact with said upper portion of said side walls; wherein said chamber is disposed in a region between said discharge opening and said hinge, and wherein said lid 48 snap-locks around an exterior of a protrusion of a cap body 42 (see annotated fig. 5 below).
Wachsberg does not disclose a first pair of opposing clamping elements, each one of said first pair of clamping elements being disposed in one of said side walls, said lid having a second pair of clamping elements projecting from a bottom of said lid, each one of said second pair of clamping elements being operably spaced from each other, each one of said second pair of clamping elements corresponding to one of said first pair of clamping elements in said chamber, a child safety device disposed in said chamber at least when said lid is in the closed position, said child safety device comprising said second pair of clamping elements and said first pair of clamping elements, said child safety device being activated at least when said lid is urged into the closed position wherein said second pair of clamping elements slide along said side walls to engage said first pair of clamping elements, wherein said second pair of clamping elements are inwardly actuatable to unlock and open said lid, wherein said second pair of clamping elements form-fit with said first pair of clamping elements, wherein said child safety device comprises an actuating section to unlock said second pair of clamping elements, wherein said actuating section has an edge, wherein said edge forms a form-fit with said first pair of clamping elements, which said form-fit inhibits unintentional unlocking of said child safety device, wherein each of said first pair of clamping elements defines an opening in which said first pair of clamping elements engages a projection provided on each of said second pair of clamping elements, wherein the actuating section is accessible via said opening, the closure part further comprising an actuating section wherein at least one of said side walls of said chamber comprises a receding region adjacent to said actuating section, each of said openings of said first pair of clamping elements being disposed in one of said side walls of said chamber, wherein the clamping elements of the first pair of clamping elements and the clamping elements of the second pair of clamping elements are provided on opposite sides of the container closure, or wherein said openings of said first pair of clamping elements are each of a size ranging from 40 mm2 to 90 mm2.
It would have been obvious to one of ordinary skill in the art before the invention was made to have made the lid 48 snap lock within an interior of the protrusion of the cap body 42 instead of around an exterior of the protrusion of the cap body 42 as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Intini teaches a first pair of opposing clamping elements, each one of said first pair of opposing clamping elements being disposed in one of said side walls 30, said bottom portion 12 (lid) having locking devices 56 & 56’ (second pair of opposing clamping elements) projecting from a bottom of said bottom portion 12 (lid), each one of said locking devices 56 & 56’ (second pair of opposing clamping elements) being operably spaced from each other, each one of said locking devices 56 & 56’ (second pair of opposing clamping elements) corresponding to one of said first pair of clamping elements in said chamber, a second locking arrangement (child safety device) disposed in said chamber at least when said bottom portion 12 (lid) is in the closed position, said second locking arrangement (child safety device) comprising said locking devices 56 & 56’ (second pair of opposing clamping elements) and said first pair of clamping elements, said second locking arrangement (child safety device) being activated at least when said bottom portion 12 (lid) is urged into the closed position wherein said locking devices 56 & 56’ (second pair of opposing clamping elements) slide along said side walls 30 to engage said first pair of clamping elements, wherein said locking devices 56 & 56’ (second pair of opposing clamping elements) are inwardly actuable to unlock and open said bottom portion 12 (lid), wherein the locking devices 56 & 56’ (second pair of opposing clamping elements) form-fit with said first pair of clamping elements, wherein said second locking arrangement (child safety device) comprises an actuating section to unlock said locking devices 56 & 56’ (second pair of opposing clamping elements), wherein said actuating section has an edge, wherein said edge forms a form-fit with said first pair of clamping elements, which said form-fit inhibits unintentional unlocking of said second locking arrangement (child safety device), wherein each of said first pair of clamping elements defines an opening in which said first pair of clamping elements engages a projection provided on each of said locking devices 56 & 56’ (second pair of opposing clamping elements), wherein the actuating section is accessible via said opening, the actuating section is associated with the locking devices 56 & 56’ (second pair of opposing clamping elements) of the bottom portion 12 (lid), each of said openings of said first pair of clamping elements being disposed in one of said side walls 30 of said chamber, and wherein the clamping elements of the first pair of clamping elements and the clamping elements of the locking devices 56 & 56’ (second pair of opposing clamping elements) are provided on opposite sides (see annotated fig. 2 below and fig. 1 & 8).
It would have been obvious to one of ordinary skill in the art before the invention was made to have provided the cap 40 (container closure) of Wachsberg with the second locking arrangement (child safety device) resulting in a first pair of clamping elements disposed in the side walls and locking devices 56 & 56’ (second pair of opposing clamping elements) projecting from a bottom of the lid 48, as taught by Intini, in order to provide the closure with child-proof means such that access is restricted.
The combination discloses the claimed invention except for the openings of said first pair of clamping elements each being of a size ranging from 40 to 90 mm^2.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have provided the openings with a size ranging from 40 to 90 mm^2 in order to permit engagement with projection when a users finger is in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Bateman teaches a ring 11 having a detent opening 21 into which a protrusion 22 snaps and a receding region adjacent to the protrusion 22 (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the side walls of the chamber to have a receding region adjacent to the actuating sections, as taught by Bateman, in order to direct tools or fingertips to the actuating section to unlock the clamping elements to assist visually impaired persons.

    PNG
    media_image1.png
    379
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    256
    308
    media_image3.png
    Greyscale


Response to Arguments
The drawing objections in paragraphs 4-7 of office action dated 31 August 2021 are withdrawn in light of withdrawn claim 17 and the amended disclosure filed 28 January 2022.
The claim objections in paragraphs 8-9 of office action dated 31 August 2021 are withdrawn in light of withdrawn claim 1 and the amended claims filed 28 January 2022.
The 35 U.S.C. § 112 rejections in paragraphs 10-20 and 22-24 of office action dated 31 August 2021 are withdrawn in light of withdrawn claims 1, 8, 17, & 24 and the amended claims filed 28 January 2022.
Claims 1-4, 6-12, 16-24, and 26 have been withdrawn as they have been amended to affirmatively add at least a portion of the container as a claim element, while applicant elected Group I directed to a container closure in the reply filed on 26 September 2017.  Group II directed to the container was not elected.
In response to applicant’s argument that in Lorscheid there is no discharge chute, the Examiner responds that the applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Applicant has not provided any evidence to refute that the inner sleeve 17 meets the limitation of a discharge chute.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references because Intini does not have a section or a partition wall separating the chamber from the storage space, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation can be found in providing the closure with child-proof means such that access is restricted.
In response to applicant’s argument that there are no side walls in Lorscheid as Lorscheid discloses a cylindrical cup-shaped lid carrier, the Examiner replies that opposite arcs of a circle can be considered to be side walls.
In response to applicant’s argument that it does not appear that the first pair of clamping elements would fit in what the Examiner has designated as the chamber of Lorscheid, the Examiner responds that a person of ordinary skill in the art 
	
	  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736